DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23,31 are objected to because of the following informalities:  
In claim 23, the claimed limitation “measurements of radio usage in the second frequency band made by the terminal device and reported to network infrastructure equipment, and measurements of radio usage in the second frequency band made by other terminal devices operating in the wireless telecommunications system and reported to network infrastructure equipment” is redundant because it is repeated.
Examiner suggests the claimed limitation be rephrased to have clear meaning. 
In claim 31, examiner believes the claimed limitation “ the terminal device and reported to network infrastructure equipment, and other terminal devices operating in the wireless telecommunications system and reported to network infrastructure equipment” has poor meaning because it does not clearly indicate what is reported to the network equipment ? 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20,25,26 are rejected under 35 U.S.C. 101 because the claimed invention
is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an
abstract idea) without significantly more.
 Claims 20,25,26 are directed to a network infrastructure equipment transmitting resource allocation, configuration settings to the terminal device for communicating data in secondary component carrier associated with second frequency band.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include how the transmission resources, configuration settings are processed by the terminal device upon receiving  the configuration settings. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-36,39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5,6,10,11,12,13,17,18,19 of U.S. Patent No. 10,764,895. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claims 20,25,26 the Patent ‘895 discloses in claims 1,18,19 a terminal device configured to operate in a wireless telecommunications system and for communicating on a primary cell supporting a primary component carrier on radio resources within a first frequency band and a secondary cell supporting a secondary component carrier on radio resources within a second frequency band, the terminal device comprising:
circuitry configured to receive an allocation message indicating an allocation of transmission resources to be used for receiving data at the terminal device on the secondary component carrier;
receive, in association with the allocation message, an indication of a selected one of a plurality of configuration settings for the secondary component carrier to be used for receiving the data, and
receive the data using the allocated resources on the secondary component carrier operating in accordance with the selected one of the plurality of configuration settings.
It is shown that the Patent ‘895 refers to a terminal device that receives configuration settings for secondary component carrier to operate in secondary cell at a second frequency band; while the instant application refers to  a network infrastructure equipment that transmits configuration settings to the terminal device to operate in secondary cell at the secondary component carrier.
It would have been obvious before the effective filing date of the claimed invention to believe the subject matters in the instant application and the Patent ‘895 are the same because they refer to the same scope of invention.    
In claim 35, the Patent ‘895 discloses in claim 6 the indication of the selected one of the plurality of configuration settings is received by the terminal device from the network infrastructure equipment using layer 1 signaling.
In claims 24,32,33 the Patent ‘895 discloses in claim 10 the circuitry is configured to perform channel quality measurements for the secondary component carrier; and
convey an indication of the channel quality measurements to the wireless
telecommunications system.
In claim 39, the Patent ‘895 discloses in claim 13 the allocation message and the indication of a selected one of the plurality of configuration settings for the
secondary component carrier are received using transmission resources in the first frequency band. 
In claim 36, the Patent ‘895 discloses in claim 17 the indication of the selected one of the plurality of configuration settings for the secondary component carrier
comprises an indication of time resources to be used for the secondary component carrier.
In claim 34, the Patent ‘895 discloses in claim 5 the indication of the selected one of the plurality of configuration settings is associated with a plurality of allocation messages indicating allocations of transmission resources to be used for receiving data at the terminal device on the secondary component carrier.
In claims 21,27 the Patent ‘895 discloses in claim 11 the second frequency band comprises radio resources which are shared with wireless communication devices. 
In claim 22, the Patent ‘895 discloses in claim 3 the allocation message includes the indication of the selected one of the plurality of configuration settings for the secondary component carrier to be used for communicating the data.
In claims 23,28-31 the Patent ‘895 discloses in claim 12 the circuitry is configured to:
make measurements of radio usage in the second frequency band and transmit an
indication of the measurements of radio usage in the second frequency band to the wireless telecommunications system prior to receiving the indication of the selected one of the plurality of configuration settings for the secondary component carrier.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,5,6,7,8,10,12,14,19,20,21 of U.S. Patent No. 10,182,441. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claims 20,25,26 the Patent ‘441 discloses in claims 1,20,21 a terminal device configured to operate in a wireless telecommunications system and for communicating on a primary cell supporting a primary component carrier on radio resources within a first licensed frequency band and a secondary cell supporting a secondary component carrier on radio resources within a second unlicensed frequency band, the terminal device comprising:
circuitry configured to receive an allocation message indicating an allocation of transmission resources to be used for receiving data at the terminal device on the secondary component carrier;
receive, in association with the allocation message, an indication of a selected one of a plurality of configuration settings for the secondary component carrier to be used for receiving the data, and
receive the data using the allocated resources on the secondary component carrier operating in accordance with the selected one of the plurality of configuration settings.
It is shown that the Patent ‘441 refers to a terminal device that receives configuration settings for secondary component carrier to operate in secondary cell at a second frequency band; while the instant application refers to  a network infrastructure equipment that transmits configuration settings to the terminal device to operate in secondary cell at the secondary component carrier.
It would have been obvious before the effective filing date of the claimed invention to believe the subject matters in the instant application and the Patent ‘441 are the same because they refer to the same scope of invention.    
In claim 35, the Patent ‘441 discloses in claim 6 the indication of the selected one of the plurality of configuration settings is received by the terminal device from the network infrastructure equipment using layer 1 signaling.
In claims 24,32,33 the Patent ‘441 discloses in claim 12 the circuitry is configured to perform channel quality measurements for the secondary component carrier; and
convey an indication of the channel quality measurements to the wireless
telecommunications system.
In claim 39, the Patent ‘441 discloses in claim 10 the allocation message and the indication of a selected one of the plurality of configuration settings for the
secondary component carrier are received using transmission resources in the first licensed frequency band. 
In claim 36, the Patent ‘441 discloses in claim 19 the indication of the selected one of the plurality of configuration settings for the secondary component carrier comprises an indication of time resources to be used for the secondary component carrier.
In claim 34, the Patent ‘441 discloses in claim 5 the indication of the selected one of the plurality of configuration settings is associated with a plurality of allocation messages indicating allocations of transmission resources to be used for receiving data at the terminal device on the secondary component carrier.
In claim 37, the Patent ‘441 discloses in claim 7 the indication of the selected one of the plurality of configuration settings in a same subframe as the allocation message with which it is associated.
In claim 38, the patent ‘441 discloses in claim 8 transmit the indication of the selected one of the plurality of configuration settings in a time block that is before a time block containing the allocation message with which it is associated.
In claims 21,23,27-31 the Patent ‘441 discloses in claim 14 the terminal device measures radio usage in the second unlicensed frequency band and transmits the measurement of radio usage in the second frequency band to the wireless communication system.  
In claim 22, the Patent ‘441 discloses in claim 3 the allocation message includes the indication of the selected one of the plurality of configuration settings for the secondary component carrier to be used for communicating the data.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-36,39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tabet et al. (US Pat.9,853,797).
In claims 20,25,26 Tabet al. discloses a method of operating network infrastructure equipment in a wireless telecommunications system for communicating with a terminal device on a primary cell supporting a primary component carrier on radio resources within a first frequency band and a secondary cell supporting a secondary component carrier on radio resources within a second frequency band (see abstract and fig.2A; col.7; line 65 to col.8; line 15, a wireless device obtains from an eNodeB configuration for carrier aggregation using a Primary component carrier Pcc in a licensed radio frequency band (first frequency band) and at least one secondary component carrier Scc in an unlicensed radio frequency band (second frequency band)), wherein the method comprises:
transmitting to the terminal device an allocation message indicating an allocation of
transmission resources to be used by for communicating data to the terminal device on the secondary component carrier (see col.19; lines 13-18; the eNodeB schedules when to use the secondary component carrier in the unlicensed frequency band through control messages (allocation message indicating an allocation of transmission resources) communicated over primary component carrier in the licensed radio frequency band. See further on col.15; lines 55-62; network equipment specifies particular set of frequency channels at different radio frequencies. See further in col.30; lines 6-13; broadcasting configuration for secondary cell using RRC signaling ));
transmitting to the terminal device in association with the allocation message an
indication of a selected one of a plurality of configuration settings for the secondary
component carrier to be used for communicating the data (see fig.7; step 704; col.29; lines 30-35; the Ue obtains “ON and OFF” time periods configurations ( setting configurations) for secondary cell from the eNodeB. The secondary cell operates in unlicensed frequency band (second frequency band)); and transmitting the data to the terminal device using the allocated resources on the secondary component carrier operating in accordance with the selected one of the plurality of configuration settings (see fig.7; step 706; col.29; lines 57-60; the Ue transmits or receives from the eNodeB communication via secondary component carrier). 
In claim 28, Tabet et al. discloses the indication of radio usage in the second frequency band is obtained from measurements of radio usage in the second frequency band made by the network infrastructure equipment (see col.7; lines41-50; base station measures radio resources and reports configuration for UE).
In claim 35, Tabet et al. discloses transmit the indication of the selected one of the plurality of configuration settings to the terminal device using layer 1 signaling (see col.7; lines 54-64; the base station uses physical layer to transmit configurations to the UE). 
In claim 39, Tabet al. discloses transmit the allocation message and the indication of the selected one of the plurality of configuration settings for the secondary component carrier using transmission resources in the first frequency band (see fig.7; step 702; col.29; lines 20-30; the UE establishes connection to eNodeB using Pcc in licensed frequency band (first frequency band)).
In claims 21,22,27 Tabet et al. discloses obtaining an indication of radio usage in the second frequency band (see col.19; lines 13-18; the eNodeB schedules when to use the secondary component carrier in the unlicensed frequency band ( indication of radio usage)); and 
establishing the plurality of configuration settings for the secondary component
carrier based on the indication of radio usage in the second frequency band ( see fig.7; step 704; col.29; lines 30-35; the Ue obtains “ON and OFF” time periods configurations ( configuration settings) for secondary cell from the eNodeB. The secondary cell operates in unlicensed frequency band (second frequency band)).
In claims 23,29,30, Tabet et al. discloses the indication of radio usage in the second frequency band is obtained from at least one of measurements of radio usage in the second frequency band made by the network infrastructure equipment (see col.7; lines 41-50; base station measures radio resources and reports configuration for UE), measurements of radio usage in the second frequency band made by the terminal device and reported to network infrastructure equipment, and measurements
of radio usage in the second frequency band made by other terminal devices operating in the wireless telecommunications system and reported to network infrastructure equipment (see col.30; lines 59-64; the UE measures frequency interference ( channel quality) in the unlicensed frequency band and provides the information about the measured frequency interference to the eNodeB) . 
In claim 36, Tabet et al. discloses communications between the network infrastructure equipment and the terminal device are made with a radio frame structure comprising a plurality of time blocks (see col.16; lines 47-49; the eNodeB specifies time durations for each frequency band), and
the selected one of the plurality of configuration settings for the secondary component
carrier is valid for one or more time blocks (see fig.3G; col.18; lines 54-60; during an active time period 372, the Ue is scheduled to receive via secondary component carrier of secondary cell. See further in col.16; lines 57-60; In general, the frequency channel hopping pattern includes a time duration that each frequency channel is used).
In claim 34, Tabet et al. discloses the indication of the selected one of the plurality of configuration settings is associated with a plurality of allocation messages indicate allocations of transmission resources to be used for communicating data between the network infrastructure equipment and the terminal device on the secondary component carrier (see fig.7; step 704; col.29; lines 30-45; the configuration of “On and OFF” time periods obtained by the UE for secondary cell from the eNodeB using frequency channels (transmission resources)).
In claims 24,32,33 Tabet et al. discloses receiving from the terminal device an indication of measurements of channel quality made by the terminal device for different configurations of the secondary component carrier corresponding with the plurality of configuration settings for the secondary component Carrier (see col.30; lines 59-64; the UE measures frequency interference ( channel quality) in the unlicensed frequency band and provides the information about the measured frequency interference to the eNodeB); and
determining the selected one of the plurality of configuration settings for the
secondary component carrier to be used for communicating the data based on the indication of measurements of channel quality for the different configurations of the secondary component carrier ( see col.30; lines 59-67; the eNodeB determines frequency hopping pattern, times for using the RF channel based at least in part on the information about the radio frequency interference). 
In claim 31, Tabet et al. discloses the indication of radio usage in the second frequency band is obtained from measurements of radio usage in the second frequency band made by at least one of the network infrastructure equipment (see col.15; lines 55-61; the network equipment specifies particular frequency channels at different frequencies), the terminal device and reported to network infrastructure
equipment, and other terminal devices operating in the wireless telecommunications system and reported to network infrastructure equipment (this claimed limitation has vague meaning because examiner does not understand what is reported to the network equipment. It could be “the UE measures frequency interference in RF channels of the unlicensed frequency band and provides information about the measured frequency interference to the eNodeB). 
Allowable Subject Matter
Claims 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 37, the prior art fails to disclose transmit the indication of the selected one of the plurality of configuration settings in a same time block as the allocation message with which it is associated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei (US Pat. 9,572,040; Unlicensed Spectrum sharing Method , Base station Using the same, and User Equipment);
Choi ( US Pat.8,489,105; Radio Base station, Radio Communication Devices , Methods for Controlling a radio Base station and method for Controlling a radio Communication Device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413